The opinion of the court was delivered by
Swayze, J.
If we assume in favor of the plaintiff that the obligation of the railroad company to inspect continued after the trucker’s foreman examined the ear on August 31st, the question still remains whether the cause of the accident was any defect that existed prior to the time when' the possession of the car was finally'turned over to the truckers on the morning of September 1st. If not, the railroad company was not liable. If we assume that there was evidence that the hinges were out of place when the car was turned over to the truck*189ers, it would be impossible to find a causal connection between the lack of hinges and the plaintiff’s injury in view of the uncontradicted evidence of the plaintiff himself that if the door had been properly locked on the outside with the clamps it would never have come down. This was necessarily so, since if the door had thus been secured aff the top on the outside, it could never have, fallen inward on the lower edge as a hinge in the way in which it in fact fell. We must conclude that the accident was due to the fact that the clamps were not fastened. This might or might not be evidence of negligence under certain circumstances.
We may, in favor of the plaintiff, treat the case as if this had been averred as negligence in the complaint. The real difficulty is not one of pleading, but one of evidence. Assume further in favor of the plaintiff that there were circumstances which might be evidence of negligence, although the very object of the plaintiff’s employers and associates was to release the clamps so that the door might fall and permit the removal of the furnace from the car; we are still short of any evidence that this situation existed when the car was turned over by the railroad company to the truckers. All the evidence is to the contrary. Ho one but Eeed testifies on the subject. Tie was an employe of the truckers and says he had released the latches (clamps) in order to take out the door so as to permit the removal of the furnace from the ear. If his testimony is rejected, as the jury is said to have rejected it, there is no evidence of negligence on the part of the railroad company. If his testimony is accepted, it requires a verdict in favor of the railroad company, as the learned trial judge charged. In either view the ease should not have gone to the jury.
We have assumed, but must not be understood as deciding, that it was incumbent on the railroad company to exercise more care in inspection than it in fact exercised. A decision of that question is unnecessary in view of the facts.
Let the judgment be reversed to the end that there may he a venire de novo.
*190For affirmance — Minturn, J. 1.
For reversal — The Chancellor, Chief Justice, Swayze, Trenchard, Parker, Bergen, Kalisch, Black, White, Heppenheimer, Williams, Taylor, Gardner, JJ. 13.